Citation Nr: 1413272	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from December 1979 to August 1982.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The evidence of record shows that the Veteran's service-connected disabilities include depressive disorder (to include passive aggressive or borderline personality disorder with adjustment disorder, major depression and dysthymia.  The evidence also indicates that the Veteran may be diagnosed with a sleep disorder, including narcolepsy.  The claims file contains a January 2013 letter from a VA staff psychiatrist who treats the Veteran.  The VA psychiatrist opines that the Veteran's conditions prevent him from maintaining substantially gainful employment; however, the psychiatrist does not differentiate between the service-connected and non-service-connected disorders.

In light of the above, the Board finds that additional evidence must be obtained, and a VA examination and medical opinion is required.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain all pertinent VA treatment records dated from November 2011 to the present.  Any such records should then be associated with the claims folder.

2.  Attempt to obtain all pertinent private treatment records dated from November 2011 to the present.  Any such records should then be associated with the claims folder.

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist.  The examiner should render an opinion as to whether the Veteran's service-connected disabilities render the Veteran incapable of securing or maintaining substantially gainful employment (without regard to his age or non-service-connected disabilities).    

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected disabilities and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



